                                                        U.S. DISTRICT COURT
                                                    NORTIIERN DISTRICT OF TEXAS

                  IN THE UNITED STATES DISTRICT COURr----~-~
                                                              FJLED
                                                                                  i
                       NORTHERN DISTRICT OF TE S
                           FORT WORTH DIVISION      APR 1 0 2019                  i
                                                      L_____
                                                     CLERK, U.S. DISTRICT COURT
                                                                                  II
OSCAR MELANSON,                     §
                                    §                  BY--.,.,..~--­
                                                            Deputy
           Movant,                  §
                                    §
vs.                                 §   NO. 4:19-CV-162-A
                                    §   (NO. 4:16-CR-021-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Oscar Melanson

("movant") under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, the

memorandum in support, the government's response, and pertinent

parts of the record in Case No. 4:16-CR-021-A, styled •united

States of America v. Cleto Tarin, et al.," the court has

concluded that the motion should be denied.

                                   I.

                             Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On February 10, 2016, movant, along with numerous others,

was named in a two-count indictment charging him in Count Two

with conspiracy to possess with intent to distribute a mixture

and substance containing a detectable amount of methamphetamine,
in violation of 21 U.S.C.                §   846. CR Doc.' 37. On March 25, 2016,

movant appeared before the court with the intent to enter a plea

of guilty to the offense charged without benefit of a plea

agreement. Movant and his attorney signed a factual resume

setting forth the elements of the offense, the maximum penalty

movant faced, and the stipulated facts supporting movant's guilt.

CR Doc. 219. Under oath, movant stated that no one had made any

promise or assurance of any kind to induce him to plead guilty.

Further, movant stated his understanding that the guideline range

was advisory and was one of many sentencing factors the court

could consider; that the guideline range could not be calculated

until the presentence report ("PSR") was prepared; the court

could impose a sentence more severe than the sentence recommended

by the advisory guidelines and movant would be bound by his

guilty plea; movant was satisfied with his counsel and had no

complaints regarding his representation; and, movant and counsel

had reviewed the factual resume and movant understood the meaning

of everything in it and the stipulated facts were true. CR Doc.

663.

       The probation officer prepared a PSR reflecting that

movant's base offense level was 34. CR Doc. 297,                             ~   40. Movant



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 16-CR-021-A.

                                                  2
received a two-level enhancement for possession of a firearm,           id.

~   41, and a two-level enhancement for maintaining a premises for

manufacturing or distributing a controlled substance, id.         ~   42.

He received a two-level and a one-level adjustment for acceptance

of responsibility. Id.   ~~   48, 49. Based on a total offense level

of 35 and a criminal history category of VI, movant's guideline

range was 292 to 365 months. Id.       ~   118. Because the statutorily-

authorized maximum sentence was 20 years, the guideline range

became 240 months. Id. Movant filed objections to the PSR. CR

Doc. 637. He also filed a motion for sentence variance, arguing

that he should not be held responsible for the gun possessed by a

co-conspirator, and that he should not be responsible for

maintaining a drug premises as he had no possessory interest in

the residence where he stayed with his co-conspirator girlfriend.

CR Doc. 338. The probation officer prepared an addendum to the

PSR. CR Doc. 372.

      On July 21, 2016, the court conducted a hearing to consider

the calculation of drug quantities for which movant and others

should be held responsible. CR Doc. 469; CR Doc. 516. The

probation officer filed a second addendum to the PSR reflecting

that further drug testing did not result in any change to

movant's guideline computations. CR Doc. 581.




                                   3
        On October 7, 2016, movant was sentenced to a term of

imprisonment of 240 months. CR Doc. 633. The court heard evidence

regarding the objection to the lack of reduction for playing a

minor role and regarding and the request for variance, finding

them to be without merit. CR Doc. 664. The court noted that

movant should be denied acceptance of responsibility and should

receive an enhancement for obstruction of justice based on his

false testimony at sentencing, but it would not make any

difference since his sentence was subject to the statutory cap of

240 months. Id. at 38-39.

        Movant appealed. CR Doc. 641. His attorney filed an Anders'

brief and the appeal was dismissed as frivolous. United States v.

Melanson, 708 F. App'x 213                     (5th Cir. 2018).

                                                     II.

                                      Ground of the Motion

       Movant asserts one ground in support of his motion. He says

that his plea is invalid as a result of ineffective assistance of

counsel. Doc. 3 1 at PageiD" 4. In his supporting memorandum,

movant purports to assert additional grounds of ineffective



       2
           Anders v. California, 386 U.S. 738 (1967).

       'The "Doc.       "reference is to the number of the item on the docket in this civil action.

        "The "Page!D _"reference is to the page number assigned by the cowt's electronic filing
system as the page numbers on the form filed by movant are not sequential.

                                                        4
assistance of counsel for failure to make certain objections to

the PSR. Doc. 2.

                                   III.

                            Standards of Review

A.   28 U.S.C.   §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and •actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

                                    5
v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).     Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

                                  6
Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000).

                                IV.

                            Analysis

     In support of his motion, movant quotes from the transcript

of the re-arraignment hearing. Doc. 2 at 4-5. The transcript

establishes unequivocally that movant's plea was knowing,

voluntary, and intelligent. CR Doc. 663. He then tries to confuse

the issue by quoting from the transcript of the sentencing

hearing to show that his attorney did not timely discuss the PSR

with him or make certain objections to it. Doc. 2 at 5-8. Of

course, that has no bearing on whether his plea was knowing and

voluntary.

     Movant argues that he did not know that he would be

responsible for conduct beyond the facts set forth in the factual

resume. Specifically, he says he was advised that he would be

                                7
sentenced based on the quantity of drugs stated in the factual

resume. Doc. 2 at 8. Notably, the factual resume does not set

forth a specific drug quantity. CR Doc. 219. And, it very clearly

sets forth the elements of the offense and the maximum penalty of

twenty years' imprisonment. Id. At the re-arraignment hearing,

the court apprised movant of each of the facts he now denies

knowing and of the potential consequences of his guilty plea. CR

Doc. 663. Movant stated under oath that he understood each of

them. Id.   "Solemn declarations in open court carry a strong

presumption of verity." Blackledge v. Allison, 431 U.S. 63, 74

(1977). A defendant may not ordinarily refute his sworn testimony

at a plea hearing while under oath. United States v. Cervantes,

132 F. 3d 1106, 1110   (5th Cir. 1998). He may seek habeas relief by

proving:    (1) the exact terms of the alleged promise,   (2) exactly

when, where, and by whom the promise was made, and (3) the

precise identity of the eyewitnesses to the promise. Id. To be

entitled to an evidentiary hearing, the movant must produce

"independent indicia of the likely merit of    [his] allegations,

typically in the form of one or more affidavits from reliable

third parties." Id. Here, movant offers nothing more than self-

serving conclusory allegations. There is no merit to the

contention that his plea was not knowing or voluntary.




                                  8
        Movant refers to alleged errors of his counsel in failing to

object to the firearm and drug premises enhancements.' Any

objections would have been frivolous. The PSR bore sufficient

indicia of reliability to be considered as evidence and the court

adopted those facts stated therein as it was entitled to do.

United States v. Zuniga, 720 F. 3d 587, 590-91 (5th Cir. 2013);

United States v. Trujillo, 502 F. 3d 353, 357 (5th Cir. 2007).

Movant has not shown that his allegations have the slightest

merit.

                                                 v.

                                               Order

        The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.              §   2255 be, and is hereby, denied.

        Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the




        'On March 27,2019, movant filed in the underlying criminal case a document purp01ting to be
an affidavit of Kendra Ward. CR Doc. 767. The declaration, even if true, does not supp01tthe relief
sought by movant in his motion.

                                                  9
denial of a constitutional right.

     SIGNED April 10, 2019.         /




                               10
